DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7-8, and 11-25 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 11-25 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Elsaesser et al. US 5,216,557.

Regarding claim 1, Elsaesser discloses an electric motor (Fig. 11), comprising: - a shell (1107) comprising a shell body (1110) defining a shell cavity (145), the shell body (1110) having a shell opening (under 138), the shell comprising a shield (138) removably fastened to the shell body (1110) for closing and sealing the shell opening (opening under 138), - a stator defining a stator cavity (110), the stator being arranged inside the shell cavity (145) and comprising conductive stator windings (110), - a rotor (117) arranged in the stator cavity (110), the rotor (117) being rotatable with respect to the stator (110) about a rotor axis (center of 110A), the rotor axis extending through the shell opening (opening under 138) in an axial direction (center of 110A), - connecting means (1114) for receiving electric power from outside the shell (1110) and feeding the stator winding (110), wherein said connecting means comprises: -a conductive rod (179)(Fig. 10) extending through the shield (138) of the shell (1107) between a first end portion (1115), protruding from the shield (138) outside the shell cavity (145) for receiving the electric power, and a second end portion (1115), protruding from the shield (138) inside the shell cavity (145), -a holding member comprising a holding receptacle (above 181)(Fig. 8), the holding member (above 181) being fixed to the conductive rod (179)(Fig. 10) at the second end portion (1115) of the conductive rod (179)(Fig. 10), -a male terminal (138) having a conductive bar (connected to 138) arranged inside the shell cavity (145) and removably fixed to the holding member (above 181), -a female terminal (connected to 138) having a terminal receptacle rigidly 

Regarding claim 3, Elsaesser discloses the male terminal (connected above 138) protrudes from the shield (138) in the axial direction (center of 110A), and –the female terminal (directly above 138A) is aligned to the male terminal in the axial direction (110A).

Regarding claim 4, Elsaesser discloses the shield (138) and the shell opening (opening under 138) are arranged transverse to the axial direction (center of 110A).

Regarding claim 7, Elsaesser discloses said conductive bar comprises a first friction member (Fig. 8)(177) located at a first end portion (1115) of the conductive bar (connected to 138), the first friction member retaining frictionally the first end portion (1115) of the conductive bar (connected to 138) inside the terminal receptacle (105).



Regarding claim 11, Elsaesser discloses said connecting means comprises a plurality of conductive rods (179)(Fig. 10) and a connecting flange, said plurality of conductive rods being fixed to the connecting flange (1114), the male terminal (connected to 138) being rigidly associated to the connecting flange (1114).

Regarding claim 12, Elsaesser discloses said connecting means (1114) comprises a supporting plate (above 138) made of insulating material (195), the supporting plate being fixed to the shell body (1110) and/or to the stator (110), the female terminal (connected above 138) being fixed to the supporting plate (above 138).

Regarding claim 13, Elsaesser discloses further comprising an insulating assembly (195) surrounding the male terminal (connected above 138) and the female terminal (connected above 138).

Regarding claim 14, Elsaesser discloses the insulating assembly comprises a shield side insulating sleeve (138) and a stator side insulating sleeve (138), the shield 

Regarding claim 15, Elsaesser discloses - the shell comprises fastening means (146)(Fig. 8) for fastening the shield (138) to the shell body (1110), the fastening means (146) being releasable for removing the shield (138) from the shell body (1110), and - when the fastening means (146) are in released condition, the  male terminal (connected to 138) is movable jointly with the shield (138) in the axial direction (center of 110A) for connecting to and disconnecting from the female terminal (connected to 138).

Regarding claim 16, Elsaesser discloses an electric motor (Fig. 11), comprising: a shell (1107), comprising: a shell body (1110) defining a shell cavity (145), the shell body (1110) having a shell opening (under 138); and a shield (138) configured to removably fasten to the shell body (1110) for closing and sealing the shell opening (opening under 138); -8-U.S. Application No. 16/015,238 Attorney Docket No. 0262.0030 a stator (110) in the shell cavity (145), the stator comprising conductive stator windings (110) and defining a stator cavity (145); a rotor (117)  in the stator cavity (110), the rotor (117) configured to rotate with respect to the stator about a rotor axis, the rotor axis (center of 110A) extending through the shell opening (under 138) in an axial direction of the shell (1107); and connecting means (1114) for receiving electric power from outside the shell (1107) and feeding the electric power to the stator 

Regarding claim 17, Elsaesser discloses the male terminal (connected to 138) is configured to protrude from the shield (138) in the axial direction of the shell (center of 110A), and wherein the female terminal is aligned to the male terminal (connected to 138) in the axial direction of the shell (center of 110A).

Regarding claim 18, Elsaesser discloses the shell opening (opening under 138) is transverse to the axial direction of the shell (center of 110A).

Regarding claim 19, Elsaesser discloses when closing and sealing the shell opening (opening under 138), the shield (138) is transverse to the axial direction of the shell (1107).

Regarding claim 20, Elsaesser discloses an insulating assembly (195) surrounding the male terminal  (connected above 138) and the female terminal (connected above 138).

Regarding claim 21, Elsaesser discloses an electric motor (Fig. 11), comprising: a shell (1107), comprising: a shell body (1110) defining a shell cavity (145), the shell body (1110) having a shell opening (opening under 138); and a shield (138) configured to removably fasten to the shell body (1110) for closing and sealing the shell opening (opening under 138); - 10 -U.S. Application No. 16/015,238 Attorney Docket No. 0262.0030 a stator (110) in the shell cavity (145), the stator comprising conductive stator windings (110) and defining a stator cavity (145); a rotor (117) in the stator cavity (145), the rotor (117) configured to rotate with respect to the stator (110) about a rotor axis, the rotor axis (center of 110A) extending through the shell opening (opening under 138) in an axial direction of the stator (110); and connecting means (1114) for receiving electric power from outside the shell (1107) and feeding the electric power to the stator windings (110); wherein the connecting means comprises: a 

Regarding claim 22, Elsaesser discloses the male terminal (connected above 138) is configured to protrude from the shield (138) in the axial direction of the stator (110), and wherein the female terminal (connected above 138) is aligned to the male terminal (connected above 138) in the axial direction of the stator (110).

Regarding claim 23, Elsaesser discloses the shell opening (opening under 138) is transverse to the axial direction (center of 110A) of the stator (110).

Regarding claim 24, Elsaesser discloses when closing and sealing the shell opening (opening under 138), the shield (138) is transverse to the axial direction (center of 110A) of the stator (110).

Regarding claim 25, Elsaesser discloses further comprising: an insulating assembly (195) surrounding the male terminal and the female terminal (connected above 138).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        



/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839